 



Exhibit 10.1

FINAL

SUBSCRIPTION AGREEMENT

     This Subscription Agreement (this “Agreement”) is entered into as of
July 14, 2005 by and between ReGen Biologics, Inc., a Delaware corporation
(together with its successors and permitted assigns, the “Issuer”), and the
undersigned investor (together with its successors and permitted assigns, the
“Investor”). Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in Section 9.1.

RECITALS

     Subject to the terms and conditions of this Agreement, the Investor desires
to subscribe for and purchase, and the Issuer desires to issue and sell to the
Investor, certain shares of the Issuer’s common stock, par value $0.01 per share
(the “Common Stock”) and warrants to purchase the Company’s common stock at an
initial purchase price of $1.00 per share, in the form attached as Exhibit A
hereto (the “Warrants”). The Issuer is offering an aggregate of up to $20
million worth of shares of Common Stock and Warrants in a private placement to
the Investor and other investors at a purchase price of $0.85 per share for the
shares of Common Stock and on the other terms and conditions contained in this
Agreement (the “Offering”); provided, that the Issuer reserves the right to
issue and sell a lesser or greater number of shares.

TERMS OF AGREEMENT

     In consideration of the mutual representations and warranties, covenants
and agreements contained herein, the parties hereto agree as follows:

1. SUBSCRIPTION AND ISSUANCE OF COMMON STOCK AND WARRANTS.

     1.1 Subscription and Issuance of Common Stock and Warrants. Subject to the
terms and conditions of this Agreement, the Issuer shall issue and sell to the
Investor and the Investor subscribes for and shall purchase from the Issuer the
number of shares of Common Stock set forth on the signature page hereof (the
“Shares”) and that number of Warrants for the aggregate purchase price set forth
on the signature page hereof, which shall be equal to the product of the number
of Shares subscribed for by the Investor multiplied by the per share purchase
price specified in the above Recitals to this Agreement (the “Purchase Price”).

     1.2 Legends.

          (a) Any certificate or certificates representing the Shares shall bear
the following legend, in addition to any legend that may be required by any
Requirements of Law:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF BY THE HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE
WITH APPLICABLE SECURITIES LAWS OF ANY STATE WITH RESPECT THERETO OR IN
ACCORDANCE WITH AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER THAT AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE



--------------------------------------------------------------------------------



 



FINAL

AND ALSO MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT IN
COMPLIANCE WITH ANY APPLICABLE RULES OF THE SECURITIES AND EXCHANGE COMMISSION.

          (b) The Warrants shall bear the following legend, in addition to any
legend that may be required by any Requirements of Law:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
THE LAWS OF ANY STATE. THEY MAY NOT BE SOLD OR OTHERWISE TRANSFERRED UNLESS THEY
ARE REGISTERED UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
EXEMPTION FROM REGISTRATION IS AVAILABLE. THE SHARES ISSUABLE UPON EXERCISE OF
THESE SECURITIES MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF BY THE
HOLDER EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND IN COMPLIANCE WITH APPLICABLE SECURITIES
LAWS OF ANY STATE WITH RESPECT THERETO OR IN ACCORDANCE WITH AN OPINION OF
COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER THAT AN EXEMPTION FROM
SUCH REGISTRATION IS AVAILABLE AND ALSO MAY NOT BE SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH ANY APPLICABLE RULES OF THE
SECURITIES AND EXCHANGE COMMISSION.

2. CLOSING.

     2.1 Closing. The closing of the transactions contemplated herein (the
“Closing”) shall take place on a date designated by the Issuer, which date shall
be on or before July 31, 2005. The Closing shall take place at the offices of
Heller Ehrman LLP, counsel for the placement agent, 7 Times Square, New York,
New York 10036. At the Closing, unless the Investor and the Issuer otherwise
agree (a) the Investor shall pay the Purchase Price to the Issuer, by wire
transfer of immediately available funds to an account designated in writing by
the Issuer, (b) the Issuer shall issue to the Investor the Shares, and shall
deliver or cause to be delivered to the Investor a certificate or certificates
representing the Shares duly registered in the name of the Investor, as
specified on the signature pages hereto, (c) the Issuer shall issue to the
Investor the Warrants and (d) all other actions referred to in this Agreement
which are required to be taken for the Closing shall be taken and all other
agreements and other documents referred to in this Agreement which are required
for the Closing shall be executed and delivered.

     2.2 Termination. This Agreement may be terminated at any time prior to the
Closing:

          (a) by mutual written consent of the Issuer and the Investor;

          (b) by the Investor, upon a materially inaccurate representation or
breach of any material warranty, covenant or agreement on the part of the Issuer
set forth in this Agreement, in either case such that the conditions in
Section 8.1 would be reasonably incapable of being satisfied on or prior to the
date of the Closing; or



--------------------------------------------------------------------------------



 



FINAL

          (c) by the Issuer, upon a materially inaccurate representation or
breach of any material warranty, covenant or agreement on the part of the
Investor set forth in this Agreement, in either case such that the conditions in
Section 8.2 would be reasonably incapable of being satisfied on or prior to the
date of the Closing.

     2.3 Effect of Termination. In the event of termination of this Agreement
pursuant to Section 2.2, this Agreement shall forthwith become void, there shall
be no liability on the part of the Issuer or the Investor to each other and all
rights and obligations of any party hereto shall cease; provided, however, that
nothing herein shall relieve any party from liability for the willful breach of
any of its representations and warranties, covenants or agreements set forth in
this Agreement.

3. REPRESENTATIONS AND WARRANTIES OF THE ISSUER.

     As a material inducement to the Investor entering into this Agreement,
subscribing for the Shares and the Warrants, except as set forth in the
Disclosure Schedules delivered to the Investor concurrently herewith, the Issuer
represents and warrants to the Investor as follows:

     3.1 Corporate Status. The Issuer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Each of
the Issuer and its Subsidiaries has full corporate power and authority to own
and hold its properties and to conduct its business as described in the Issuer’s
SEC Reports. Each of the Issuer and its Subsidiaries is duly qualified to do
business and is in good standing in each jurisdiction in which the nature of its
business requires qualification or good standing, except for any failure to be
so qualified or be in good standing that would not have a Material Adverse
Effect.

     3.2 Corporate Power and Authority. The Issuer has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. At or prior to
the Closing, the Issuer will have taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby. No further approval or
authorization of any stockholder or the Board of Directors of the Issuer is
required for the issuance and sale of the Shares and Warrants or, except as
provided in Section 6.2, the filing of the Registration Statement.

     3.3 Enforceability. This Agreement has been duly executed and delivered by
the Issuer and (assuming it has been duly authorized, executed and delivered by
the Investor) constitutes a legal, valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally, the indemnity provisions of Section 7 of this
Agreement, which may not be enforceable based upon public policy considerations,
and general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

     3.4 No Violation. The execution and delivery by the Issuer of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Issuer with



--------------------------------------------------------------------------------



 



FINAL

the terms and provisions hereof (including, without limitation, the Issuer’s
issuance to the Investor of the Shares and Warrants as contemplated by and in
accordance with this Agreement), will not result in a default under (or give any
other party the right, with the giving of notice or the passage of time (or
both), to declare a default or accelerate any obligation under) or violate the
Certificate of Incorporation or By-Laws of the Issuer or any material Contract
to which the Issuer is a party (except to the extent such a default,
acceleration, or violation would not, in the case of a Contract, have a Material
Adverse Effect on the Issuer), or materially violate any Requirement of Law
applicable to the Issuer, or result in the creation or imposition of any
material Lien upon any of the capital stock, properties or assets of the Issuer
or any of its Subsidiaries (except where such violations of any Requirement of
Law or creations or impositions of any Liens would not have a Material Adverse
Effect on the Issuer). Neither the Issuer nor any of its Subsidiaries is (a) in
default under or in violation of any material Contract to which it is a party or
by which it or any of its properties is bound or (b) to its knowledge, in
violation of any order of any Governmental Authority, which, in the case of
clauses (a) and (b), could reasonably be expected to have a Material Adverse
Effect.

     3.5 Consents/Approvals. Except for the filing of a registration statement
in accordance with Article 6 hereof and filings with the SEC, the securities
commissions of the states in which the Shares or Warrants are to be issued, no
consents, filings, authorizations or other actions of any Governmental Authority
are required to be obtained or made by the Issuer for the Issuer’s execution,
delivery and performance of this Agreement which have not already been obtained
or made. No consent, approval, waiver or other action by any Person under any
Contract to which the Issuer is a party or by which the Issuer or any of its
properties or assets are bound is required or necessary for the execution,
delivery or performance by the Issuer of this Agreement and the consummation of
the transactions contemplated hereby, except where the failure to obtain such
consents would not have a Material Adverse Effect on the Issuer.

     3.6 Valid Issuance. Upon payment of the Purchase Price by the Investor and
delivery to the Investor of the certificates for the Shares and the Warrants,
such Shares, Warrants and the shares of Common Stock issuable upon exercise of
the Warrants (the “Warrant Shares”) (upon payment of the exercise price for such
Warrant Shares) will be validly issued, fully paid and non-assessable and will
be free and clear of all Liens imposed by the Issuer and will not be subject to
any preemptive rights or other similar rights of stockholders of the Issuer
imposed by law.

     3.7 SEC Filings and Other Filings. The Issuer has timely made all filings
required to be made by it under the Exchange Act since December 31, 2004. The
Issuer has delivered or made accessible to the Investor true, accurate and
complete copies of (a) the Issuer’s Annual Report on Form 10-K for the fiscal
year ended December 31, 2004, (b) the Issuer’s Quarterly Report on Form 10-Q for
the fiscal quarter ended March 31, 2005, (c) the Issuer’s definitive proxy
statement dated April 19, 2005 relating to its 2005 Annual Meeting of
Stockholders and (d) the Issuer’s Current Reports on Form 8-K dated May 17,
2005, May 25, 2005 and May 27, 2005 (the “SEC Reports”). The SEC Reports, when
filed (unless amended and superseded by a later Issuer filing prior to the date
hereof, then on the date of such later filing), complied in all material
respects with all applicable requirements of the Exchange Act, if and to the
extent applicable, and the rules and regulations of the SEC thereunder
applicable to the SEC Reports. None of the SEC Reports, at the time of filing
(unless amended and superseded by a later Issuer



--------------------------------------------------------------------------------



 



FINAL

filing prior to the date hereof, then on the date of such later filing),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading in light of the circumstances in which they were made.
Each balance sheet included in the SEC Reports (including any related notes and
schedules) fairly presents in all material respects the consolidated financial
position of the Issuer as of its date, and each of the other financial
statements included in the SEC Reports (including any related notes and
schedules) fairly presents in all material respects the consolidated results of
operations of the Issuer for the periods or as of the dates therein set forth in
accordance with GAAP consistently applied during the periods involved (except
that the interim reports are subject to adjustments which might be required as a
result of year end audit and except as otherwise stated therein). Such financial
statements included in the SEC Reports were, at that time they were filed,
consistent with the books and records of the Issuer in all material respects and
complied as to form in all material respects with then applicable accounting
requirements and with the rules and regulations of the SEC with respect thereto.

     3.8 Commissions. Except as set forth on Schedule 3.8, the Issuer has not
incurred any other obligation for any finder’s or broker’s or agent’s fees or
commissions in connection with the transactions contemplated hereby, except that
the Issuer will pay a five percent (5.0%) commission to Allen & Company LLC
(“Allen”) (provided, however, that notwithstanding the foregoing, the Issuer
will pay a two and one half percent (2.5%) commission to Allen on the proceeds
received by the Issuer in connection with the Offering from Angiotech
Pharmaceuticals and its direct or indirect affiliates, and will pay Allen a two
and one half percent (2.5%) commission on the proceeds received by the Issuer in
connection with this Offering from any debt or equity holder of the Issuer as of
March 3, 2005 (each, a “Current Investor”), in accordance with that certain
Placement Agency Agreement entered into between the Issuer and Allen. The Issuer
will also pay Vail Securities Investment, Inc. (“Vail”) a four percent (4.0%)
commission on the proceeds received by the Issuer in connection with this
Offering any person or entity for which Vail was primarily responsible for such
placement. The Issuer shall pay no commission to Vail on the proceeds received
by the Issuer in connection with this Offering from any person or entity for
which any person or entity other than Vail was primarily responsible for such
placement.

     3.9 Capitalization. As of the date of this Agreement, the authorized
capital stock of the Issuer consists of 165,000,000 shares of Common Stock and
60,000,000 shares of Preferred Stock. Except as set forth on Schedule 3.9, all
issued and outstanding shares of capital stock of the Issuer have been, and as
of the Closing Date will be, duly authorized and validly issued and are fully
paid and non-assessable, have been issued in compliance with all applicable
state and federal securities laws in all material respects and were not issued
in violation of, or subject to, any preemptive, subscription or other similar
rights of any stockholder of the Issuer imposed by law. As of June 27, 2005, the
Issuer has issued and outstanding 53,469,388 shares of Common Stock and
25,902,759 shares of Preferred Stock, of which 14,632,958 shares have been
designated as Series A Convertible Preferred Stock and of which 11,269,801
shares have been designated as Series C Convertible Preferred Stock. Except for
outstanding options to purchase 15,490,215 shares of Common Stock, outstanding
warrants to purchase 3,794,456 shares of Common Stock and the right to convert
the outstanding shares of Preferred Stock into shares of Common Stock, as of
June 27, 2005, there were no outstanding options, warrants, rights



--------------------------------------------------------------------------------



 



FINAL

(including conversion or preemptive rights and rights of first refusal and
similar rights) or agreements, orally or in writing, for the purchase or
acquisition from the Issuer of any shares of capital stock, and, except as set
forth on Schedule 3.9, the Issuer is not a party to or subject to any agreement
or understanding and, to the Issuer’s knowledge, there is no agreement or
understanding between any Persons, which affects or relates to the voting or
giving of written consents with respect to any security or by a director of the
Issuer. The Issuer owns, directly or indirectly, all of the capital stock of its
Subsidiaries, free and clear of any Liens or equitable interests other than as
reflected in the SEC Reports. Except as set forth in the SEC Reports, the Issuer
has no obligation, contingent or otherwise, to redeem or repurchase any equity
security or any security that is a combination of debt and equity.

     3.10 Material Changes. Except as set forth in the SEC Reports or as
otherwise contemplated herein, since March 31, 2005, there has been no Material
Adverse Effect in respect of the Issuer and its Subsidiaries taken as a whole.
Except as set forth in the SEC Reports, since March 31, 2005, there has not
been: (i) any direct or indirect redemption, purchase or other acquisition by
the Issuer of any shares of the Common Stock; (ii) any declaration, setting
aside or payment of any dividend or other distribution by the Issuer with
respect to the Common Stock; (iii) any borrowings incurred or any material
liabilities (absolute, accrued or contingent) assumed, other than current
liabilities incurred in the ordinary course of business, liabilities under
Contracts entered into in the ordinary course of business, liabilities not
required to be reflected on the Issuer’s financial statements pursuant to GAAP
or required to disclosed in the SEC Reports; (iv) any Lien or adverse claim on
any of its material properties or assets, except for Liens for taxes not yet due
and payable or otherwise in the ordinary course of business; (v) any sale,
assignment or transfer of any of its material assets, tangible or intangible,
except in the ordinary course of business; (vi) any extraordinary losses or
waiver of any rights of material value, other than in the ordinary course of
business; (vii) any material capital expenditures or commitments therefor other
than in the ordinary course of business; (viii) any other material transaction
other than in the ordinary course of business; (ix) any material change in the
nature or operations of the business of the Issuer and its Subsidiaries; (x) any
default in the payment of principal or interest in any material amount, or
violation of any material covenant, with respect to any outstanding debt
obligations that are material to the Issuer and its Subsidiaries as a whole;
(xi) any material changes to its critical accounting policies or material
deviations from historical accounting and other practices in connection with the
maintenance of the Issuer’s books and records; or (xii) any agreement or
commitment to do any of the foregoing.

     3.11 Litigation. There is no action, suit, proceeding or investigation
pending or, to the Issuer’s knowledge, currently threatened against the Issuer
or any of its Subsidiaries that questions the validity of this Agreement or the
right of the Issuer to enter into it, or to consummate the transactions
contemplated hereby, or that could reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect on the Issuer or
any material change in the current equity ownership of the Issuer. The foregoing
includes, without limitation, actions pending or, to the Issuer’s knowledge,
threatened involving the prior employment of any of the Issuer’s employees or
their use in connection with the Issuer’s business of any information or
techniques allegedly proprietary to any of their former employers. Neither the
Issuer nor any of its Subsidiaries is a party to or subject to the provisions of
any order, writ, injunction, judgment or decree of any court or Governmental
Authority. There is no



--------------------------------------------------------------------------------



 



FINAL

action, suit, proceeding or investigation by the Issuer or any of its
Subsidiaries currently pending or which the Issuer or any of its Subsidiaries
currently intends to initiate, which could reasonably be expected to have a
Material Adverse Effect.

     3.12 Rights of Registration, Voting Rights, and Anti-Dilution. Except as
contemplated in this Agreement and as set forth on Schedule 3.12, the Issuer has
not granted or agreed to grant any registration rights, including piggyback
rights, to any Person and, to the Issuer’s knowledge, no stockholder of the
Issuer has entered into any agreements with respect to the voting of capital
shares of the Issuer. The issuance of the Shares and Warrants does not
constitute an anti-dilution event for any existing security holders of the
Issuer, pursuant to which such security holders would be entitled to additional
securities or a reduction in the applicable conversion price or exercise price
of any securities.

     3.13 Offerings. Subject in part to the truth and accuracy of Investor’s
representations and warranties set forth in this Agreement, the offer, sale and
issuance of the Shares, Warrants and Warrant Shares as contemplated by this
Agreement are exempt from the registration requirements of the Securities Act
and any applicable state securities laws, and neither the Issuer nor any
authorized agent acting on its behalf (including Allen) will take any action
hereafter that would cause the loss of such exemption.

     3.14 Disclosure. The Disclosure Documents (as defined in Section 4.7), as
of their respective dates, did not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

     3.15 Licenses and Permits. To the Issuer’s knowledge and except as
disclosed in the SEC Reports and on Schedule 3.15, each of the Issuer and its
Subsidiaries has all Permits under applicable Requirements of Law from all
applicable Governmental Authorities that are necessary to operate its businesses
as presently conducted and all such Permits are in full force and effect, except
where the failure to have any such Permits in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Issuer’s knowledge, neither the Issuer nor any of its
Subsidiaries is in default under, or in violation of or noncompliance with, any
of such Permits, except for any such default, violation, or noncompliance which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. To the Issuer’s knowledge, other than as disclosed in
the SEC Reports, there is no proposed change in any Requirements of Law which
would require the Issuer and its Subsidiaries to obtain any Permits in order to
conduct its business as presently conducted that the Issuer and its Subsidiaries
do not currently possess and the lack of which could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

     3.16 Patents and Trademarks. To the Issuer’s knowledge, the Issuer and each
of its Subsidiaries has, or has rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and know-how (including trade secrets or other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures)
(collectively, the “Intellectual Property Rights”) that are necessary for use in



--------------------------------------------------------------------------------



 



FINAL

connection with its business as presently conducted, except where the failure to
have such Intellectual Property Rights would not reasonably be expected to have
a Material Adverse Effect. To the Issuer’s knowledge, there is no existing
infringement by another person or entity of any of the Intellectual Property
Rights that are necessary for use in connection with the Issuer’s business as
presently conducted. To the Issuer’s knowledge, the Issuer is not infringing on
any intellectual property rights of any other person, nor is there any claim of
infringement made or threatened by a third party against or involving the
Issuer.

     3.17 Insurance. The Issuer maintains and will continue to maintain
insurance with such insurers, and insuring against such losses, in such amounts,
and subject to such deductibles and exclusions as are customary in the Issuer’s
industry and otherwise reasonably prudent, all of which insurance is in full
force and effect.

     3.18 Material Contracts. All material Contracts to which the Issuer or its
Subsidiaries is a party and which are required to have been filed by the Issuer
on Exhibit 10 to the SEC Reports have been filed by the Issuer with the SEC
pursuant to the requirements of the Exchange Act. Except as disclosed in the SEC
Reports, each such material Contract is in full force and effect, except as
otherwise required pursuant to their respective terms, and is binding on the
Issuer or its Subsidiaries, as the case may be, in each case, in accordance with
their respective terms, and neither the Issuer or any of its Subsidiaries nor,
to the Issuer’s knowledge, any other party thereto is in breach of, or in
default under, any such material Contract, which breach or default would
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports, there exists no actual or, to the knowledge of the Issuer,
threatened termination, cancellation or limitation of, or any material adverse
modification or change in, the business relationship of the Issuer or any of its
Subsidiaries, or the business of the Issuer or any of its Subsidiaries, with any
customer or supplier or any group of customers or suppliers whose purchases or
inventories provided to the business of the Issuer or any of its Subsidiaries
would, individually or in the aggregate, have a Material Adverse Effect.

     3.19 Internal Controls/Accounting. The Issuer maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization; (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (c) access to assets is permitted only in accordance
with management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

     3.20 Taxes. The Issuer has filed all material federal, state and foreign
income and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Issuer has no knowledge of a tax deficiency which has been or
might be asserted or threatened against it which is reasonably likely to have a
Material Adverse Effect.



--------------------------------------------------------------------------------



 



FINAL

4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.

     As a material inducement to the Issuer entering into this Agreement and
issuing the Shares and Warrants, the Investor represents, warrants, and
covenants to the Issuer as follows:

     4.1 Power and Authority. The Investor, if other than a natural person, is
an entity duly organized, validly existing and in good standing under the laws
of the state of its incorporation or formation. The Investor has the corporate,
partnership or other power (or capacity) and authority under applicable law to
execute and deliver this Agreement and consummate the transactions contemplated
hereby, and has all necessary authority to execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The Investor has taken all necessary action to authorize the execution,
delivery and performance of this Agreement and the transactions contemplated
hereby.

     4.2 No Violation. The execution and delivery by the Investor of this
Agreement, the consummation of the transactions contemplated hereby, and the
compliance by the Investor with the terms and provisions hereof, will not result
in a default under (or give any other party the right, with the giving of notice
or the passage of time (or both), to declare a default or accelerate any
obligation under) or violate any charter or similar documents of the Investor,
if other than a natural person, or any Contract to which the Investor is a party
or by which it or its properties or assets are bound, or violate any Requirement
of Law applicable to the Investor, other than such violations or defaults which,
individually and in the aggregate, do not and will not have a Material Adverse
Effect on the Investor. The Investor will comply with any Requirement of Law
applicable to it in connection with the Offering and any resale by the Investor
of the Shares, Warrants or Warrant Shares.

     4.3 Consents/Approvals. No consents, filings, authorizations or actions of
any Governmental Authority are required for the Investor’s execution, delivery
and performance of this Agreement. No consent, approval, waiver or other actions
by any Person under any Contract to which the Investor is a party or by which
the Investor or any of its properties or assets are bound is required or
necessary for the execution, delivery and performance by the Investor of this
Agreement and the consummation of the transactions contemplated hereby.

     4.4 Enforceability. This Agreement has been duly executed and delivered by
the Investor and (assuming it has been duly authorized, executed, and delivered
by the Issuer) constitutes a legal, valid and binding obligation of the
Investor, enforceable against the Investor in accordance with its terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditor’s rights generally, the indemnity provisions of Section 7 of this
Agreement, which may not be enforceable based upon public policy considerations,
and general equitable principles, regardless of whether enforceability is
considered in a proceeding at law or in equity.

     4.5 Investment Intent. The Investor is acquiring the Shares and Warrants
hereunder for its own account and with no present intention of distributing or
selling such Shares or Warrants or any Warrant Shares and further agrees not to
transfer such Shares, Warrants or Warrant Shares in violation of the Securities
Act or any applicable state securities law, and no



--------------------------------------------------------------------------------



 



FINAL

one other than the Investor has any beneficial interest in the Shares (except to
the extent that the Investor may have delegated voting authority to its
investment advisor), Warrants or Warrant Shares. The Investor agrees that it
will not sell or otherwise dispose of any of the Shares, Warrants or Warrant
Shares unless such sale or other disposition has been registered under the
Securities Act or, in the opinion of counsel acceptable to the Issuer, is exempt
from registration under the Securities Act and has been registered or qualified
or, in the opinion of such counsel acceptable to the Issuer, is exempt from
registration or qualification under applicable state securities laws. The
Investor understands that the offer and sale by the Issuer of the Shares and
Warrants being acquired by the Investor hereunder has not been registered under
the Securities Act by reason of their contemplated issuance in transactions
exempt from the registration and prospectus delivery requirements of the
Securities Act pursuant to Section 4(2) thereof, and that the reliance of the
Issuer on such exemption from registration is predicated in part on these
representations and warranties of the Investor. The Investor acknowledges that
pursuant to Section 1.2 of this Agreement a restrictive legend consistent with
the foregoing has been or will be placed on the certificates for the Shares,
Warrants and Warrant Shares.

     4.6 Accredited Investor. The Investor is an “accredited investor” as such
term is defined in Rule 501(a) of Regulation D under the Securities Act, and has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the investment to be made by it
hereunder.

     4.7 Adequate Information. The Investor has received from the Issuer, and
has reviewed, such information which the Investor considers necessary or
appropriate to evaluate the risks and merits of an investment in the Shares and
Warrants, including without limitation, the documents listed on Exhibit B, which
have been received by the Investor as part of an informational packet of
materials from the Issuer (the “Disclosure Documents”). The Investor
acknowledges that each of the SEC Reports, including the risk factors contained
therein, are specifically incorporated herein by reference and form an integral
part of this Agreement. The Investor also acknowledges that the additional risk
factors set forth on Exhibit B and contained in the Disclosure Documents are
specifically incorporated herein by reference and form an integral part of this
Agreement.

     4.8 Opportunity to Question. The Investor has had the opportunity to
question, and has questioned, to the extent deemed necessary or appropriate,
representatives of the Issuer so as to receive answers and verify information
obtained in the Investor’s examination of the Issuer, including the information
that the Investor has received and reviewed as referenced in Section 4.7 hereof
in relation to its investment in the Shares and Warrants.

     4.9 No Other Representations. No oral or written material representations
have been made to the Investor in connection with the Investor’s acquisition of
the Shares and Warrants which were in any way inconsistent with the information
reviewed by the Investor. The Investor acknowledges that in deciding whether to
enter into this Agreement and to purchase the Shares and Warrants hereunder, it
has not relied on any representations or warranties of any type or description
made by the Issuer or any of its representatives (including Allen) with regard
to the Issuer, any of its Subsidiaries, any of their respective businesses,
properties or prospects of the



--------------------------------------------------------------------------------



 



FINAL

investment contemplated herein, other than the representations and warranties
set forth in Section 3 hereof.

     4.10 Knowledge and Experience. The Investor has such knowledge and
experience in financial, tax and business matters, including substantial
experience in evaluating and investing in common stock and other securities
(including the common stock and other securities of speculative companies), so
as to enable the Investor to utilize the information referred to in Section 4.7
hereof and any other information made available by the Issuer to the Investor in
order to evaluate the merits and risks of an investment in the Shares and
Warrants and to make an informed investment decision with respect thereto.

     4.11 Independent Decision. The Investor is not relying on the Issuer or on
any legal or other opinion in the materials reviewed by the Investor with
respect to the financial or tax considerations of the Investor relating to its
investment in the Shares and Warrants. The Investor has relied solely on the
representations and warranties, covenants and agreements of the Issuer in this
Agreement (including the exhibits and schedules hereto) and on its examination
and independent investigation in making its decision to acquire the Shares and
Warrants.

     4.12 Commissions. The Investor has not incurred any obligation for any
finder’s or broker’s or agent’s fees or commissions in connection with the
transactions contemplated hereby.

     4.13 Placement Agent. The Investor hereby acknowledges that Allen, one or
more of Allen’s affiliates and one or more affiliates of Vail are stockholders
of the Issuer.

5. COVENANTS.

     5.1 Public Announcements. The Investor agrees not to make any public
announcement or issue any press release or otherwise publicly disseminate any
information about the subject matter of this Agreement. Except as provided
herein, the Issuer shall have the right to make such public announcements and
shall control, in its sole and absolute discretion, the timing, form and content
of all press releases or other public communications of any sort relating to the
subject matter of this Agreement, and the method of their release, or
publication thereof. The Issuer shall file within four (4) business days after
the Closing Date a Current Report on Form 8-K with the SEC in respect of the
transactions contemplated by this Agreement. The Issuer may issue an initial
press release relating to the transactions contemplated by this Agreement, but
shall not identify any Investor in such press release without the consent of
such Investor, except as may be required by any Requirement of Law or rule of
any exchange on which the Issuer’s securities are listed.

     5.2 Further Assurances. Each party shall execute and deliver such
additional instruments and other documents and shall take such further actions
as may be reasonably necessary or appropriate to effectuate, carry out and
comply with all of the terms of this Agreement and the transactions contemplated
hereby. Each of the Investor and the Issuer shall make on a prompt and timely
basis all governmental or regulatory notifications and filings required to be
made by it with or to any Governmental Authority in connection with the



--------------------------------------------------------------------------------



 



FINAL

consummation of the transactions contemplated hereby. The Issuer and the
Investor each agree to cooperate with the other in the preparation and filing of
all forms, notifications, reports and information, if any, required or
reasonably deemed advisable pursuant to any Requirement of Law in connection
with the transactions contemplated by this Agreement and to use their respective
commercially reasonable efforts to agree jointly on a method to overcome any
objections by any Governmental Authority to any such transactions. Except as may
be specifically required hereunder, neither of the parties hereto nor their
respective Affiliates shall be required to agree to take any action that in the
reasonable opinion of such party would result in or produce a Material Adverse
Effect on such party.

     5.3 Notification of Certain Matters. Prior to the Closing, each party
hereto shall give prompt notice to the other party of the occurrence, or
non-occurrence, of any event which would be likely to cause any representation
and warranty herein to be untrue or inaccurate, or any covenant, condition or
agreement herein not to be complied with or satisfied.

     5.4 Confidential Information; Standstill.

          (a) The Investor agrees that no portion of the Confidential
Information (as defined below) shall be disclosed to third parties, except as
may be required by law, without the prior express written consent of the Issuer;
provided, that the Investor may share such information with such of its officers
and professional advisors as may need to know such information to assist the
Investor in its evaluation thereof on the condition that such parties agree to
be bound by the terms hereof. “Confidential Information” means the existence and
terms of this Agreement, the transactions contemplated hereby, and the
disclosures and other information contained herein, excluding any disclosures or
other information that is publicly available. The Investor further agrees that
it will not disclose any information regarding or trade the Common Stock
acquired through this Offering until the Company has publicly announced the
completion of the Offering.

          (b) For a period of two (2) years from the Closing Date, the Investor
will not, without the prior written consent of the Issuer (i) propose to enter
into any acquisition of all or substantially all of the assets or stock of the
Issuer or a merger or other business combination transaction involving the
Issuer, (ii) seek to control the management, Board of Directors or policies of
the Issuer, or (iii) form, join or in any way participate in a “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) with respect to any
securities of the Issuer in connection with any of the foregoing.
Notwithstanding the foregoing, this section shall not restrict the Investor’s
acquisition of shares of the Issuer’s Common Stock through open market
purchases.

6. REGISTRATION RIGHTS.

     The Investor shall have the following registration rights with respect to
the Registrable Securities owned by it:

     6.1 Transfer of Registration Rights. The Investor may assign the
registration rights with respect to the Shares, Warrants or Warrant Shares to
any party or parties to which it may



--------------------------------------------------------------------------------



 



FINAL

from time to time transfer all of the Shares or Warrants; provided, that the
transferee agrees in writing with the Issuer to be bound by the applicable
provisions of this Agreement regarding such registration rights and
indemnification relating thereto. Upon assignment of any registration rights
pursuant to this Section 6.1, the Investor shall deliver to the Issuer a notice
of such assignment which includes the identity and address of any assignee and
such other information reasonably requested by the Issuer in connection with
effecting any such registration (collectively, the Investor and each such
subsequent holder is referred to as a “Holder”).

     6.2 Required Registration. As promptly as practicable after the Closing,
but in no event later than thirty (30) days after the date of the Closing, the
Issuer agrees to file a Registration Statement on Form S-1 (the “Registration
Statement”) with the SEC to register the resale of all of the Shares and the
Warrant Shares . The Issuer shall use commercially reasonable efforts to cause
the SEC to declare the Registration Statement effective as soon as possible. The
Issuer shall thereafter maintain the effectiveness of the Registration Statement
until the earlier of (a) the date on which all the Shares and Warrant Shares
have been sold pursuant to the Registration Statement or Rule 144 promulgated
under the Securities Act (“Rule 144”), (b) such time as the Issuer reasonably
determines, based on an opinion of counsel, that all of the Holders will be
eligible to sell under Rule 144 all of the Shares, Warrants or Warrant Shares
then owned by the Holders within the volume limitations imposed by paragraph
(e) of Rule 144 in the three month period immediately following the termination
of the effectiveness of the Registration Statement, and (c) the first
anniversary of the date the Registration Statement was declared effective by the
SEC. The Registration Statement filed pursuant to this Section 6.2 may include
other securities of the Issuer that are held by Persons, who by virtue of
agreements with the Company, are entitled to similar registration rights.

     6.3 Registration Procedures.

          (a) In case of the Registration Statement effected by the Issuer
subject to this Section 6, the Issuer shall keep the Investor, on behalf of
Holder, advised in writing as to the initiation of such registration, and as to
the completion thereof. In addition, subject to Section 6.2 above, the Issuer
shall, to the extent applicable to the Registration Statement:

               (i) prepare and file with the SEC such amendments and supplements
to the Registration Statement as may be necessary to keep such registration
continuously effective and free from any material misstatement or omission
necessary to make the statements therein, in light of the circumstances, not
misleading, and comply with provisions of the Securities Act with respect to the
disposition of all securities covered thereby during the period referred to in
Section 6.2;

               (ii) update, correct, amend and supplement the Registration
Statement as necessary;

               (iii) notify the Holder promptly when the Registration Statement
is declared effective by the SEC, and furnish such number of prospectuses,
including preliminary prospectuses, and other documents incident thereto as
Holder may reasonably request from time to time;



--------------------------------------------------------------------------------



 



FINAL

               (iv) use its commercially reasonable efforts to register or
qualify such Registrable Securities under such other securities or blue sky laws
of such jurisdictions of the United States where an exemption is not available
and as Holder may reasonably request to enable it to consummate the disposition
in such jurisdiction of the Registrable Securities (provided that the Issuer
will not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this provision, or
(B) consent to general service of process in any such jurisdiction, or
(C) subject itself to taxation in any jurisdiction where it is not already
subject to taxation);

               (v) notify Holder at any time when a prospectus relating to the
Registrable Securities is required to be delivered under the Securities Act, of
the happening of any event as a result of which the prospectus included in the
Registration Statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading and, subject to
Section 6.6, the Issuer will prepare a supplement or amendment to such
prospectus, so that, as thereafter delivered to purchasers of such shares, such
prospectus will not contain any untrue statements of a material fact or omit to
state any fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

               (vi) cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Issuer are then
listed and obtain all necessary approvals for trading thereon;

               (vii) provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of the Registration
Statement;

               (viii) upon the sale of any Registrable Securities pursuant to
the Registration Statement, direct the transfer agent to remove all restrictive
legends from all certificates or other instruments evidencing the Registrable
Securities;

               (ix) With a view to making available to the Holder the benefits
of certain rules and regulations of the SEC that at any time permit the sale of
the Registrable Securities to the public without registration, so long as any
Registrable Securities are outstanding, the Issuer shall use its commercially
reasonable efforts for a period of two years following the date of Closing:

                    (1) to make and keep public information available, as those
terms are understood and defined in Rule 144(c) under the Securities Act;

                    (2) to file with the SEC in a timely manner all reports and
other documents required of the Issuer under the Exchange Act; and

                    (3) to furnish to the Holder upon any reasonable request a
written statement by the Issuer as to its compliance with the public information
requirements of Rule 144(c) under the Securities Act; and



--------------------------------------------------------------------------------



 



FINAL

               (x) To advise the Holder promptly after it has received notice or
obtained knowledge of the existence of any stop order by the SEC delaying or
suspending the effectiveness of the Registration Statement or of the initiation
or threat of any proceeding for that purpose, and to make every commercially
reasonable effort to obtain the withdrawal of any order suspending the
effectiveness of the Registration Statement at the earliest possible time.

          (b) Notwithstanding anything stated or implied to the contrary in
Section 6.3(a) above, the Issuer shall not be required to consent to any
underwritten offering of the Registrable Securities or to any specific
underwriter participating in any underwritten public offering of the Registrable
Securities.

          (c) Each Holder agrees that upon receipt of any notice from the Issuer
of the happening of any event of the kind described in Section 6.3(a)(v), and
subject to Section 6.6, such Holder will forthwith discontinue such Holder’s
disposition of Registrable Securities pursuant to the registration statement
relating to such Registrable Securities until such Holder’s receipt of the
copies of the supplemented or amended prospectus contemplated by
Section 6.3(a)(v) and, if so directed by the Issuer, will deliver to the Issuer
at the Issuer’s expense all copies, other than permanent file copies, then in
such Holder’s possession, of the prospectus relating to such Registrable
Securities current at the time of receipt of such notice.

          (d) Except as required by law, all expenses incurred by the Issuer in
complying with this Section 6, including but not limited to, all registration,
qualification and filing fees, printing expenses, fees and disbursements of
counsel and accountants for the Issuer, blue sky fees and expenses (including
fees and disbursements of counsel related to all blue sky matters) incurred in
connection with any registration, qualification or compliance pursuant to this
Section 6 shall be borne by the Issuer. All underwriting discounts and selling
commissions applicable to a sale incurred in connection with any registration of
Registrable Securities and the legal fees and other expenses of a Holder shall
be borne by such Holder.

     6.4 Liquidated Damages.

          (a) The Company shall use its reasonable best efforts to file the
Registration Statement with the SEC to register the resale of all of the Shares
and Warrant Shares in no event later than thirty (30) days after the date of the
Closing. If a Registration Statement covering the Shares and Warrant Shares is
not filed with the Commission within thirty (30) days of the Closing, the
Company will grant and promptly issue to the Holder that number of shares of
Common Stock equal to 2.0% of the aggregate purchase price as set forth on the
signature page hereof paid by the Holder divided by the Purchase Price.

          (b) The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. If a
Registration Statement covering the Shares and Warrant Shares is not declared
effective by the SEC within 120 days after the Closing, then the Company will
grant and promptly issue to the Holder that number of shares of Common Stock
equal to 1.0% of the of the aggregate purchase price as set forth on the
signature page hereof paid by the Holder divided by the Purchase Price, on each
such date that is 121, 151 or 181 days after the Closing, in the event that the
Registration Statement has not been



--------------------------------------------------------------------------------



 



FINAL

declared effective on such dates.

     6.5 Further Information. If Registrable Securities owned by a Holder are
included in any registration, such Holder shall furnish the Issuer such
information regarding itself as the Issuer may reasonably request and as shall
be required in connection with any registration (or amendment or supplement
thereto), referred to in this Agreement, and Holder shall indemnify the Issuer
with respect thereto in accordance with Section 7 hereof. The Investor hereby
represents and warrants to the Issuer that it has accurately and completely
provided the requested information and answered the questions numbered
(a) through (d) on the signature pages of this Agreement, and the Investor
agrees and acknowledges that the Issuer may rely on such information as being
true and correct for purposes of preparing and filing the Registration Statement
at the time of filing thereof and at the time it is declared effective, unless
the Investor has notified the Issuer in writing to the contrary prior to such
time.

     6.6 Right of Suspension.

          (a) Notwithstanding any other provision of this Agreement or any
related agreement to the contrary, the Issuer shall have the right, at any time,
to suspend the effectiveness of the Registration Statement and offers and sales
of the Registrable Securities pursuant thereto whenever, in the good faith
judgment of the Issuer, (i) continuing such effectiveness or permitting such
offers and sales could reasonably be expected to have an adverse effect upon the
Company’s ability to raise additional funds pursuant to one or more private
placements of shares of the Company or any debt securities of the Company, a
proposed sale of all or substantially all of the assets of the Issuer or a
merger, acquisition, reorganization, recapitalization or similar current
transaction materially affecting the capital, structure, or equity ownership of
the Issuer, (ii) there exists a material development or a potential material
development with respect to or involving the Issuer that the Issuer would be
obligated to disclose in the prospectus used in connection with the Registration
Statement, which disclosure, in the good faith judgment of the Issuer, after
considering the advice of counsel, would be premature or otherwise inadvisable
at such time, or (iii) the Registration Statement or related prospectus or any
document incorporated or deemed to be incorporated therein by reference contains
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances, not misleading (a “Suspension Event”). In the event
that the Issuer shall determine to so suspend the effectiveness of the
Registration Statement and offers and sales of the Registrable Securities
pursuant thereto, the Issuer shall, in addition to performing those acts
required to be performed under the Securities Act and/or the Exchange Act or
deemed advisable by the Issuer, deliver to each Holder written notice thereof,
signed by the Chief Financial Officer or Chief Executive Officer of the Issuer.
Upon receipt of such notice, the Holders shall discontinue disposition of the
Registrable Securities pursuant to the Registration Statement and prospectus
until such Holders (x) are advised in writing by the Issuer that the use of the
Registration Statement and prospectus (and offers and sales thereunder) may be
resumed, (y) have received copies of a supplemental or amended prospectus, if
applicable, and (z) have received copies of any additional or supplemental
filings which are incorporated or deemed to be incorporated by reference into
such prospectus. The Issuer will exercise reasonable commercial efforts to
ensure that the use of the Registration Statement and prospectus may be resumed
as quickly as practicable.



--------------------------------------------------------------------------------



 



FINAL

          (b) The Issuer’s right to suspend the effectiveness of the
Registration Statement and the offers and sales of the Registrable Securities
pursuant thereto, as described above in Section 6.6(a), shall be for a period of
time (the “Suspension Period”) beginning on the date of the occurrence of the
Suspension Event and expiring on the earlier to occur of (i) the date on which
the Suspension Event ceases, or (ii) ninety (90) days after the occurrence of
the Suspension Event; provided, however, that there shall not be more than two
Suspension Periods in any 12- month period. Notwithstanding the foregoing, the
Issuer shall be able to suspend the effectiveness of the Registration Statement
and offers and sales of the Registrable Securities for any time period as may
reasonably be required in order to update the Registration Statement to replace
financial information which was no longer current, as required by applicable
securities law.

          (c) In addition, in connection with any underwritten public offering
of securities of the Issuer, if requested by the Company or its managing
underwriter, each Holder will enter into a lock-up agreement pursuant to which
such Holder will not, during the seven (7) days prior to, and for a period no
longer than one hundred eighty (180) days following, the date of the prospectus
(or if the offering is pursuant to a shelf registration statement, the date of
the pricing prospectus supplement) relating to the offering, offer, sell or
otherwise dispose of any securities of the Issuer without the prior consent of
the Company and the managing underwriter, provided that the executive officers
and directors of the Company enter into lockup agreements for the same period
and on the same terms.

     6.7 Transfer of Shares, Warrants and Warrant Shares. An Investor may
transfer all or any part of its Shares, Warrants or Warrant Shares to any Person
under common management with the Investor; provided, that any such transfer
shall be effected in full compliance with all applicable federal and state
securities laws, including, but not limited to, the Securities Act and the rules
of the SEC promulgated thereunder. The Issuer will effect such transfer of
restricted certificates and will promptly amend or supplement the Prospectus
forming a part of the Registration Statement to add the transferee to the
selling stockholders in the Registration Statement; provided that the transferor
and transferee shall be required to provide the Issuer with the information
requested of the Investor in this Agreement, information reasonably necessary
for the Issuer to determine that the transfer was effected in accordance with
all applicable federal and state securities laws, including, but not limited to,
the Securities Act and the rules of the SEC promulgated thereunder, and all
other information reasonably requested by the Issuer from time to time in
connection with any transfer, registration, qualification or compliance referred
to in Section 6.5.

7. INDEMNIFICATION.

     7.1 Indemnification by the Issuer. The Issuer will indemnify and hold
harmless each Holder of Shares or Warrant Shares which are included in a
registration statement pursuant to the provisions of Section 6 hereof and any
underwriter (as defined in the Securities Act) for such Holder, and any person
who controls such Holder within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act or such underwriter within the
meaning of the Securities Act, and any officer, director, investment adviser,
employee, agent, partner, member or affiliate of such Holder (each, an
“Indemnified Party”), from and against, and will reimburse



--------------------------------------------------------------------------------



 



FINAL

each such Indemnified Party with respect to, any and all claims, actions,
demands, losses, damages, liabilities, costs and reasonable incurred expenses to
which such Holder or any such Indemnified Party may become subject under the
Securities Act or otherwise, insofar as such claims, actions, demands, losses,
damages, liabilities, costs or reasonably incurred expenses arise out of or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained in such registration statement, any prospectus contained therein
or any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(ii) any materially inaccurate representation or breach of any material
warranty, agreement or covenant of the Issuer contained herein; provided,
however, that the Issuer will not be liable in any such case to the extent that
any such claim, action, demand, loss, damage, liability, cost or expense is
caused by an untrue statement or alleged untrue statement or omission or alleged
omission (1) made in conformity with information furnished by such Holder in
writing specifically for use in the preparation thereof, or (2) which was cured
in an amendment or supplement to the prospectus (or any amendment or supplement
thereto) delivered to the Holder on a timely basis to permit proper delivery
thereof prior to the date on which any Shares or Warrant Shares were transferred
or sold.

     7.2 Indemnification by the Holder. Each Holder of Shares or Warrant Shares
which are included in a registration pursuant to the provisions of Section 6
hereof will indemnify and hold harmless the Issuer, and any Person who controls
the Issuer within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and any officer, director, employee, agent,
partner, member or affiliate of the Issuer (each, an “Issuer Indemnified Party”)
from and against, and will reimburse the Issuer Indemnified Parties with respect
to, any and all losses, damages, liabilities, costs or reasonably incurred
expenses to which such Issuer Indemnified Parties may become subject under the
Securities Act or otherwise, insofar as such losses, damages, liabilities, costs
or reasonably incurred expenses are caused by any untrue or alleged untrue
statement of any material fact contained in such registration statement, any
prospectus contained therein or any amendment or supplement thereto, or are
caused by the omission or the alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was so made solely in reliance
upon and in conformity with written information furnished by such Holder
specifically for use in the preparation thereof; provided, however, that the
liability of any Holder pursuant to this Section 7.2 shall be limited to an
amount not to exceed the net proceeds received by such Holder from the sale of
Registrable Securities pursuant to the registration statement which gives rise
to such obligation to indemnify.

     7.3 Procedures. Promptly after receipt by a party indemnified pursuant to
the provisions of Section 7.1 or Section 7.2 of notice of the commencement of
any action involving the subject matter of the foregoing indemnity provisions,
such indemnified party will, if a claim thereof is to be made against the
indemnifying party pursuant to the provisions of Section 7.1 or Section 7.2,
notify the indemnifying party of the commencement thereof; but the omission to
so notify the indemnifying party will not relieve it from any liability which it
may have to an indemnified party otherwise than under this Section 7 and shall
not relieve the indemnifying



--------------------------------------------------------------------------------



 



FINAL

party from liability under this Section 7, except to the extent that such
indemnifying party is materially prejudiced by such omission. In case such
action is brought against any indemnified party and it notifies the indemnifying
party of the commencement thereof, the indemnifying party shall have the right
to participate in, and, to the extent that it may wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party of its election to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party pursuant to the provisions of Section 7.1 or Section 7.2 for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof. No indemnifying party shall be liable to an indemnified
party for any settlement of any action or claim without the consent of the
indemnifying party. No indemnifying party will consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such indemnified party of a
release from all liability in respect to such claim or litigation.

8. CONDITIONS TO CLOSING.

     8.1 Conditions to the Obligations of the Investor. The obligation of the
Investor to proceed with the Closing is subject to the following conditions any
and all of which may be waived by the Investor, in whole or in part, to the
extent permitted by applicable law:

          (a) Representations and Warranties. Each of the representations and
warranties of the Issuer contained in this Agreement shall be true and correct
in all material respects as of the Closing as though made on and as of the
Closing, except (i) for changes specifically permitted by this Agreement,
(ii) that those representations and warranties which address matters only as of
a particular date shall remain true and correct as of such date, and (iii) such
failures to be true and correct which would not, individually or in the
aggregate, have a Material Adverse Effect on the Issuer. Unless the Investor
receives written notice to the contrary at the Closing, Investor shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.

          (b) Agreement and Covenants. The Issuer shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing. Unless the Investor receives written notice to the contrary at the
Closing, Investor shall be entitled to assume that the preceding is accurate in
all respects at the Closing.

          (c) No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.

          (d) Opinion of Issuer’s Counsel. The Investor shall have received an
opinion of Issuer’s counsel, dated the Closing Date, in the form attached hereto
as Exhibit C.



--------------------------------------------------------------------------------



 



FINAL

          (e) Closing Certificate. The Investor shall have received a
certificate executed by the Chief Executive Officer or Chief Financial Officer
of the Issuer, dated as of the Closing, to the effect that the conditions set
forth in Sections 8.1(a) and (b) have been fulfilled.

     8.2 Conditions to the Obligations of the Issuer. The obligation of the
Issuer to proceed with the Closing is subject to the following conditions any
and all of which may be waived by the Issuer, in whole or in part, to the extent
permitted by applicable law:

          (a) Representations and Warranties. Each of the representations and
warranties of the Investor contained in this Agreement shall be true and correct
as of the Closing as though made on and as of the Closing, except (i) for
changes specifically permitted by this Agreement, and (ii) that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date. Unless the Issuer receives
written notification to the contrary at the Closing, the Issuer shall be
entitled to assume that the preceding is accurate in all respects at the
Closing.

          (b) Agreement and Covenants. The Investor shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Closing. Unless the Issuer receives written notification to the contrary at the
Closing, the Issuer shall be entitled to assume that the preceding is accurate
in all respects at the Closing.

          (c) No Order. No Governmental Authority shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, injunction, or other order (whether temporary, preliminary or permanent)
which is in effect and which materially restricts, prevents or prohibits
consummation of the Closing or any transaction contemplated by this Agreement.

9. MISCELLANEOUS.

     9.1 Defined Terms. As used herein the following terms shall have the
following meanings:

          (a) “Affiliate” shall have the meaning ascribed to it in Rule 12b-2 of
the General Rules and Regulations under the Exchange Act, as in effect on the
date hereof.

          (b) “Agreement” has the meaning specified in the preamble to this
Agreement.

          (c) “Allen” has the meaning specified in Section 3.8 of this
Agreement.

          (d) “Bylaws” means the Bylaws of the Issuer, as the same may be
supplemented, amended, or restated from time to time.

          (e) “Certificate of Incorporation” means the Issuer’s Certificate of
Incorporation, as the same may be supplemented, amended or restated from time to
time.

 



--------------------------------------------------------------------------------



 



FINAL

          (f) “Closing” has the meaning specified in Section 2.2 of this
Agreement.

          (g) “Common Stock” has the meaning specified in the Recitals to this
Agreement.

          (h) “Confidential Information” has the meaning specified in
Section 5.4 of this Agreement.

          (i) “Contract” means any indenture, lease, sublease, loan agreement,
mortgage, note, restriction, commitment, obligation or other contract, agreement
or instrument.

          (j) “Disclosure Documents” has the meaning specified in Section 4.7 of
this Agreement.

          (k) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (l) “GAAP” means generally accepted accounting principles in effect in
the United States of America.

          (m) “Governmental Authority” means any nation or government, any state
or other political subdivision thereof, and any entity or official exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

          (n) “Holder” has the meaning specified in Section 6.1 of this
Agreement.

          (o) “Indemnified Party” has the meaning specified in Section 7.1 of
this Agreement.

          (p) “Intellectual Property Rights” has the meaning specified in
Section 3.16 of this Agreement.

          (q) “Investor” has the meaning specified in the preamble to this
Agreement.

          (r) “Issuer” means ReGen Biologics, Inc., a Delaware corporation.

          (s) “Issuer Indemnified Party” has the meaning specified in
Section 7.2 of this Agreement.

          (t) “Lien” means any mortgage, pledge, security interest, encumbrance,
lien or charge of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and the filing of or
agreement to give any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction in connection with such mortgage, pledge,
security interest, encumbrance, lien or charge).

          (u) “Material Adverse Effect” means a material and adverse change in,
or effect on, the financial condition, properties, assets, liabilities, rights,
obligations, operations or business, of a Person and its Subsidiaries taken as a
whole.



--------------------------------------------------------------------------------



 



 

FINAL

          (v) “Offering” has the meaning specified in the Recitals to this
Agreement.

          (w) “Permit” means any permit, certificate, consent, approval,
authorization, order, license, variance, franchise or other similar indicia of
authority issued or granted by any Governmental Authority.

          (x) “Person” means an individual, partnership, corporation, business
trust, joint stock company, estate, trust, unincorporated association, joint
venture, Governmental Authority or other entity, of whatever nature.

          (y) “Preferred Stock” means shares of the Issuer’s preferred stock,
par value $0.01 per share.

          (z) “Purchase Price” has the meaning specified in Section 1.1 of this
Agreement.

          (aa) “Register”, “registered” and “registration” refer to a
registration of the offering and sale or resale of Common Stock effected by
preparing and filing a registration statement in compliance with the Securities
Act and the declaration or ordering of the effectiveness of such registration
statement.

          (bb) “Registrable Securities” means all Shares of Common Stock
acquired by the Investor pursuant to this Agreement, the Warrant Shares and any
other shares of Common Stock or other securities issued in respect of such
Shares by way of a stock dividend or stock split or in connection with a
combination or subdivision of the Issuer’s Common Stock or by way of a
recapitalization, merger or consolidation or reorganization of the Issuer;
provided, however, that as to any particular securities, such securities will
cease to be Registrable Securities until the earlier of (i) the sale of such
securities pursuant to registration or in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof, (ii) the date that such securities are permitted to be
disposed pursuant to Rule 144 under the Securities Act, or (iii) the date on
which all such securities cease to be outstanding; and, as a result of the event
or circumstance described in any of the foregoing clauses (i) or (ii), all
transfer restrictions and restrictive legends with respect thereto are removed
or removable in accordance with this Agreement or such legends, as the case may
be.

          (cc) “Requirements of Law” means as to any Person, the certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and any domestic or foreign and federal, state or local law, rule,
regulation, statute or ordinance or determination of any arbitrator or a court
or other Governmental Authority, in each case applicable to, or binding upon,
such Person or any of its properties or to which such Person or any of its
property is subject.

          (dd) “Rule 144” has the meaning specified in Section 6.2 of this
Agreement.

          (ee) “SEC” means the Securities and Exchange Commission.



--------------------------------------------------------------------------------



 



 

FINAL

          (ff) “SEC Reports” has the meaning specified in Section 3.7 of this
Agreement.

          (gg) “Securities Act” means the Securities Act of 1933, as amended.

          (hh) “Shares” has the meaning specified in Section 1.1 of this
Agreement.

          (ii) “Registration Statement” has the meaning specified in Section 6.2
of this Agreement.

          (jj) “Subsidiary” means as to any Person, a corporation or limited
partnership of which more than 50% of the outstanding capital stock or
partnership interests having full voting power is at the time directly or
indirectly owned or controlled by such Person.

          (kk) “Suspension Event” has the meaning specified in Section 6.6(a) of
this Agreement.

          (ll) “Suspension Period” has the meaning specified in Section 6.6(b)
of this Agreement.

          (nn) “Warrant” has the meaning specified in the Recitals to this
Agreement.

          (oo) “Warrant Shares” has the meaning specified in Section 3.6 of this
Agreement.

     9.2 Other Definitional Provisions.

          (a) All terms defined in this Agreement shall have the defined
meanings when used in any certificates, reports or other documents made or
delivered pursuant hereto or thereto, unless the context otherwise requires.

          (b) Terms defined in the singular shall have a comparable meaning when
used in the plural, and vice versa.

          (c) All accounting terms shall have a meaning determined in accordance
with GAAP.

          (d) The words “hereof,” “herein” and “hereunder,” and words of similar
import, when used in this Agreement shall refer to this Agreement as a whole
(including any exhibits and schedules hereto) and not to any particular
provision of this Agreement.

     9.3 Notices. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and shall be delivered by certified
or registered mail (first class postage pre-paid), guaranteed overnight
delivery, or facsimile transmission if such transmission is confirmed by
delivery by certified or registered mail (first class postage pre-paid) or
guaranteed overnight delivery, to the following addresses and telecopy numbers
(or to such other



--------------------------------------------------------------------------------



 



 

FINAL

addresses or telecopy numbers which such party shall subsequently designate in
writing to the other party):



  (a)   if to the Issuer to:         ReGen Biologics Inc.
509 Commerce Street
Franklin Lakes, NJ 07417
Attention: Brion D. Umidi
Telecopy: 410.349.2453
        with a copy to:         Pillsbury Winthrop Shaw Pittman LLP
2300 N. Street, N.W.
Washington, D.C. 20037
Attention: Jeffrey B. Grill, Esq.
Telecopy: 202.663.8007     (b)   if to the Investor to the address set forth
next to its name on the signature page hereto.

     Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given when delivered if
delivered by hand, by messenger or by courier, or if sent by facsimile, upon
confirmation of receipt.

     9.4 Entire Agreement. This Agreement (including the exhibits and schedules
attached hereto) and other documents delivered at the Closing pursuant hereto,
contain the entire understanding of the parties in respect of its subject matter
and supersede all prior agreements and understandings between the parties with
respect to such subject matter.

     9.5 Expenses; Taxes. Except as otherwise provided in this Agreement, the
parties shall pay their own fees and expenses, including their own counsel fees,
incurred in connection with this Agreement or any transaction contemplated
hereby. Any sales tax, stamp duty, deed transfer or other tax (except taxes
based on the income of the Investor) arising out of the issuance of the Shares,
Warrants and Warrant Shares (but not with respect to subsequent transfers) by
the Issuer to the Investor and consummation of the transactions contemplated by
this Agreement shall be paid by the Issuer.

     9.6 Amendment; Waiver. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
both parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. No extension of time for performance
of any obligations or other



--------------------------------------------------------------------------------



 



 

FINAL

acts hereunder or under any other agreement shall be deemed to be an extension
of the time for performance of any other obligations or any other acts. The
rights and remedies of the parties under this Agreement are in addition to all
other rights and remedies, at law or equity, that they may have against each
other.

     9.7 Binding Effect; Assignment. The rights and obligations of this
Agreement shall bind and inure to the benefit of the parties and their
respective successors and legal assigns. The rights and obligations of this
Agreement may not be assigned by any party without the prior written consent of
the other party.

     9.8 Counterparts; Facsimile Signature. This Agreement may be executed by
facsimile signature and in any number of counterparts, each of which shall be an
original but all of which together shall constitute one and the same instrument.

     9.9 Headings. The headings contained in this Agreement are for convenience
of reference only and are not to be given any legal effect and shall not affect
the meaning or interpretation of this Agreement.

     9.10 Governing Law; Interpretation. This Agreement shall be construed in
accordance with and governed for all purposes by the laws of the State of New
York applicable to contracts executed and to be wholly performed within such
State.

     9.11 Severability. The parties stipulate that the terms and provisions of
this Agreement are fair and reasonable as of the date of this Agreement.
However, any provision of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated. If, moreover, any of those provisions shall for any reason be
determined by a court of competent jurisdiction to be unenforceable because
excessively broad or vague as to duration, activity or subject, it shall be
construed by limiting, reducing or defining it, so as to be enforceable.

[SIGNATURES AND OTHER INFORMATION ON NEXT THREE PAGES]



--------------------------------------------------------------------------------



 



 

FINAL

     IN WITNESS WHEREOF, the parties hereto have caused this Subscription
Agreement to be duly executed and delivered as of the date set forth below.

                  NAME OF INVESTOR:   ADDRESS FOR NOTICES (Please Print):
 
               
 
                     
 
                          SIGNATURE:                               Attention:
 
            By:       Telecopy:
 
                Name:   Phone:
 
                Title:   Tax Identification #:  
 
               
 
                Exact Name to appear on Stock Certificate:                      
 
                Number of Shares Subscribed For:                      
 
                Number of Warrants Subscribed
For (25% of the Number of Shares):                      
 
                Aggregate Purchase Price (see Section 1.1):   $                 
 

The Investor hereby provides the following additional information:

     (a) Excluding the shares of Common Stock and the number of Warrants
subscribed for above, set forth below is the number of shares of Common Stock
and options rights or warrants of ReGen Biologics, Inc. (“Options” and together
with the Common Stock, “Securities”) which the Investor beneficially owns or of
which the Investor is the record owner on the date hereof. Please refer to the
definition of beneficial ownership on Exhibit D attached hereto. If none, please
so state.

Number of Shares: _______________ (excluding the Shares subscribed for above)

Number of Options: ____________

Please indicate by an asterisk (*) above if the Investor disclaims “beneficial
ownership” of any of the above listed Securities, and indicate in response to
question (b) below who has beneficial ownership.

     (b) If the Investor disclaims “beneficial ownership” in question (a),
please furnish the following information with respect to the person(s) other
than the Investor who is the beneficial owner(s) of the Securities in question.
If not applicable, please check box: ¨

Name of Beneficial Owner:
                                                            

Relationship to the Investor:
                                                            



--------------------------------------------------------------------------------



 



 

FINAL

Number of Securities Beneficially Owned:
                                                            



--------------------------------------------------------------------------------



 



 

FINAL

NAME OF INVESTOR:                                                             

     (c) As to the Securities indicated as being “beneficially owned” in answers
to question (a) and (b) does any person other than the person identified as the
“beneficial owner” have:

          (i) the sole or shared power to vote or to direct the vote of any such
Securities?

          Yes                      No                     

or (ii) the sole or shared power to dispose or to direct the disposition of any
such Securities (referred to as “dispositive power”)?

          Yes                      No                     

If the answer is “Yes” to either of the forgoing questions, the Investor should
set forth below the name and address of each person who has either such power or
with whom the indicated “beneficial owner” shares such power, together with such
number of shares to which such rights relates.



 



 



 

IF THE INVESTOR IS AN ENTITY OR A TRUST:

The Investor must list the name of each natural person associated with the
Investor entity or trust who has or shares voting or dispositive power with
respect to the shares indicated as being “beneficially owned” in answers to
questions (a) or (c). For an investment or holding company, the investment
manager(s) would normally be the person(s) who hold(s) or share(s) voting and
dispositive power. For a trust, the natural person(s) holding or sharing voting
or dispositive power would normally be the trustee(s). For other types of
entities, the natural person(s) holding or sharing voting or dispositive power
would normally be the officer(s) empowered by the board of directors to make
such decisions, or if there is no such officer, each of the directors.
Disclosure is required for each natural person who in practice has voting or
dispositive power, regardless of that person’s formal title or position within
the organization.



--------------------------------------------------------------------------------



 



 

FINAL

NAME OF INVESTOR:                                                             

                              Type of Power:               Name of Natural  
Voting/Dispositive/               Person   Both     Address     Position or
Title  
 
                       
 
                 
 
                       
 
                 
 
                       
 
                 

     (d) In any pending legal proceeding, is the Investor or any of its
affiliates a party, or does the Investor or any such associate have an interest,
adverse to the Issuer or any affiliate of the Issuer?

          Yes                      No                     

If the answer is “Yes,” please describe, and state the nature and amount of,
such interest.



 



 



 



 

     (e) Is there any family relationship (including relationships by blood,
marriage, and adoption, except those more remote than first cousin) between the
Investor or any of its affiliates and any director or officer of the Issuer, any
affiliate of the Issuer or any person who has been chosen to become a director
or officer of the Issuer?

          Yes                      No                     

If the answer is “Yes,” please describe the relationship.



 



 



 



 



--------------------------------------------------------------------------------



 



 

FINAL

     (f) Are any of the Securities listed in response to question (a) the
subject of a voting agreement, contract or other arrangement whereby others have
voting control over, or any other interest in, any of the Investor’s Securities?

o  Yes           o No

If the answer is “Yes”, please give
details:_________________________________.

     (g) Please describe each position, office or other material relationship
which the Investor has had with the Issuer or any of its affiliates, including
any Subsidiary of the Issuer, within the past three years. Please include a
description of any loans or other indebtedness, and any contracts or other
arrangements or transactions involving a material amount, payable by the
Investor to the Issuer or any of its affiliates, including its Subsidiaries, or
by the Issuer or any of its affiliates, including its Subsidiaries, to the
Investor. “Affiliates” of the Issuer include its directors and executive
officers, and any other person controlling or controlled by the Issuer. If none,
please so state.

Answer:

     (h) Please provide the name and address of other person(s), if any, to whom
any proxy statements, registration statements (including notice of effectiveness
thereof), prospectuses or similar documents and information should be delivered
by the Issuer on behalf of the Investor in the future, with respect to the
Investor’s shares:

                             

     (i) Please advise of special stock certificate delivery requirements for
closing, if any:

     (j) Please advise if a NASD member has placed with you the Shares being
purchased hereunder:
(Name of Member:) _________________________________



--------------------------------------------------------------------------------



 



 

FINAL

ACCEPTED THIS 14th DAY OF JULY, 2005 BY:

          REGEN BIOLOGICS, INC.    
 
       
By:
       
 
  Name: Brion D. Umidi    
 
  Title: Senior Vice President and Chief Financial Officer    



--------------------------------------------------------------------------------



 



 

FINAL

EXHIBIT A

FORM OF WARRANT



--------------------------------------------------------------------------------



 



 

FINAL

EXHIBIT B

DISCLOSURE DOCUMENTS

THE INVESTOR IS URGED TO REVIEW THE FOLLOWING DOCUMENTS AND DISCLOSURES WHICH
ARE DELIVERED HEREWITH AND INCORPORATED BY REFERENCE HEREIN AS IF RESTATED
HEREIN:

1. Annual Report on Form 10-K for the year ended December 31, 2004

2. Quarterly Report on Form 10-Q for the fiscal quarter ended March 31, 2005

3. Proxy statement dated April 19, 2005

4. Current Reports on Form 8-K dated May 17, 2005, May 25, 2005, May 27, 2005
and May 27, 2005

RISK FACTORS RELATED TO THE OFFERING

SALES OR THE PERCEPTION OF FUTURE SALES OF OUR COMMON STOCK MAY DEPRESS OUR
STOCK PRICE. BECAUSE THE MARKET PRICES FOR BIOTECHNOLOGY AND MEDICAL DEVICE
STOCKS ARE LIKELY TO REMAIN VOLATILE, OUR STOCK PRICE MAY BE MORE ADVERSELY
AFFECTED THAN OTHER COMPANIES BY SUCH FUTURE SALES.

Sales of substantial numbers of shares of our Common Stock in the public market,
or the perception that significant sales are likely, could adversely affect the
market price of our Common Stock. Compliance with the registration rights
provisions of the Subscription Agreement could create the perception that all
Shares that are a part of this Offering (up to $20 million worth of shares) will
soon be available for sale, and this number of Shares is greater than the
average trading volume for our shares. No prediction can be made as to the
effect, if any, that market sales of such Shares will have on the market price
of our Common Stock. Sales of substantial amounts of such Shares in the public
market could adversely affect the market price of our Common Stock.

THE OFFERING PRICE OF THE SHARES MAY NOT BEAR ANY RELATIONSHIP TO OUR ASSETS,
BOOK VALUE, EARNINGS HISTORY, OR OTHER ESTABLISHED CRITERIA. AS A RESULT, YOU
MAY EXPERIENCE IMMEDIATE AND SUBSTANTIAL DILUTION.

The offering price of the Shares was established based on such factors as our
capital requirements, financial conditions and prospects, percentage of
ownership to be held by investors following this Offering, and the general
condition of securities markets at the time of the Offering. The offering price
does not necessarily bear any relationship to our assets, book value, earnings
history or other established criteria of value. As a result, you may experience
immediate and substantial dilution.



--------------------------------------------------------------------------------



 



 

FINAL

WE ARE UNABLE TO DETERMINE WITH CERTAINTY WHEN THE REGISTRATION STATEMENT TO BE
FILED WITH THE SEC WILL BE DECLARED EFFECTIVE. CONSEQUENTLY, YOU MAY NOT BE ABLE
TO SELL YOUR SHARES FOR A SUBSTANTIAL PERIOD OF TIME.

Although we have undertaken to register the Shares for resale by you, you should
be aware that we are unable to determine with certainty when the registration
statement to be filed with the SEC will become effective. The SEC will likely
seek to review our registration statement, in which case, the period necessary
to achieve effectiveness of the registration statement with the SEC will be
affected by our ability to provide the SEC with sufficient disclosures
satisfactory to the SEC. The length of the SEC review process is uncertain and
may extend to a number of months. As you are aware, the Shares being sold in
this Offering are restricted in nature and may not be publicly resold absent the
effectiveness of the registration statement or pursuant to an applicable
exemption from registration. Consequently, you may not be able to sell your
Shares for a substantial period of time.

WE MAY ALLOCATE THE NET PROCEEDS OF THIS OFFERING IN WAYS WITH WHICH YOU MAY NOT
AGREE.

We will have broad discretion in how we apply the net proceeds from this
Offering. Because the net proceeds of this Offering are not required to be
allocated to any specific investment or transaction, you cannot determine at
this time the value or appropriateness of our application of the net proceeds,
and you and other shareholders may not agree with our decisions. For example, we
may attempt to acquire other businesses or assets using a portion of the net
proceeds of this Offering which otherwise could have been used for working
capital. There can be no assurance that we will be able to acquire any desirable
businesses or assets or that, if acquired, that we will be able to successfully
develop or integrate such businesses or assets.



--------------------------------------------------------------------------------



 



 

FINAL

EXHIBIT C

FORM OF OPINION



--------------------------------------------------------------------------------



 



 

FINAL

EXHIBIT D

Explanation of “BENEFICIAL OWNERSHIP”

Securities that are subject to a power to vote or dispose are deemed
beneficially owned by the person who holds such power, directly or indirectly.
This means that the same securities may be deemed beneficially owned by more
than one person, if such power is shared. In addition, the beneficial ownership
rules provide that shares which may be acquired upon exercise of an option or
warrant, or which may be acquired upon the termination of a trust, discretionary
account or similar arrangement, which can be effected within a period of 60 days
from the date of determination, are deemed to be “beneficially” owned.
Furthermore, shares that are subject to rights or powers even though such rights
or powers to acquire are not exercisable within the 60-day period may also be
deemed to be beneficially owned if the rights or powers were acquired “with the
purpose or effect of changing or influencing the control of the issuer or in
connection with or as a participant in any transaction having such purpose or
effect.”

In determining whether securities are “beneficially owned,” benefits which are
substantially equivalent to those of ownership by virtue of any contract,
understanding, relationship, agreement or other arrangement should cause the
securities to be listed as “beneficially owned.”

Thus, for example, securities held for a person’s benefit in the name of others
or in the name of any estate or trust in which such person may be interested
should also be listed. Securities held by a person’s spouse, children or other
members of such person’s family who are such person’s dependents or who live in
such person’s household should be listed as “beneficially owned” unless such
person does not enjoy benefits equivalent to those of ownership with respect to
such securities.

If a person has a proprietary or beneficial interest in a controlled
corporation, partnership, personal holding company, trust or estate which owns
of record or beneficially any securities, such person should state the amount of
such securities owned by such controlled corporation, partnership, personal
holding company, trust or estate in lieu of allocating such person’s proprietary
interest, and by note or otherwise, please indicate that. In any case, the name
of the controlled corporation, partnership, personal holding company, or estate
must be stated.

In all cases the nature of the beneficial ownership should be stated.

 